Per Curiam.

Disciplinary proceedings instituted by the Hew York State Bar Association. Respondent was admitted to the Bar on Hovember 8, 1956 at a term of the Appellate Division in the Third Judicial Department. The Referee has found respondent guilty of issuing worthless checks. The record indicates that respondent has absconded. The proof of guilt is clear, and the Referee’s report is hereby confirmed. Respondent disbarred, with leave to apply to defend himself against the charges within one year from the date of the order entered hereon as provided by subdivision 6 of section 90 of the Judiciary Law. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.